Title: From George Washington to Brigadier General Peter Muhlenberg, 28 October 1778
From: Washington, George
To: Muhlenberg, Peter


          
            Dear Sir
            Head Quarters Fredericksburg 28th October 1778
          
          Part of the Cloathing has already arrived from Springfeild and I imagine a sufficiency for the Troops in this quarter will be here in a day or two. I therefore desire you will immediately send up proper Officers from each of the Virginia Regiments and from the Delaware Regt to draw their proportions. The Officers are to call at Head Quarters where they will receive orders upon the Deputy Cloathier for their uniforms compleat and for a proportion of Hatts and Blanketts. Be pleased to give notice to the commanding Officer of Genl Woodfords Brigade. I am Dear Sir Yr most obt Servt
          
            G. W——n
          
          
          In answer to yours of the 22d I can only say that it is my wish to accommodate every Gentlemans situation in the Army to his private Affairs, as far as I can do it consistent with that duty which I owe to the public, and to the trust which is reposed in me. Genl Woodford is already gone to Virginia; by what I can learn Genl Scott will be obliged, from some late domestic Calamities either to go home for a time or resign, and if you go before a General Officer returns to superintend the Troops of the State, they will be left as they were last Winter without a Head and will dwindle to nothing. From the tenor of your letter I am pleased to find that you are determined to wait untill the service will admit of your absence with convenience and you may be assured that whenever that is the Case I shall give my consent to your visiting your family and Friends. I am &c.
          
         